Fish, J.
A paper purporting to be a bill of exceptions, but not signed by the plaintiff in error or bis counsel when certified by the trial judge, is not a legal bill of exceptions, and can not, over objection, be amended in the Supreme Court by attaching counsel’s name thereto. Upon motion, it will be dismissed. Civil Code, § 5527 ; Speer v. Merryman, 56 Ga. 529; Wellborn v. Railroad Co., 92 Ga. 577; Cook v. Banks, 95 Ga. 229.

Writ of error dismissed.


All the Justices concurring, except Lumpkin, P. J., absent.